OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
               r»irs:P^G).LBOX,12308,iGAPtITOL STATION, AUSTIN, TEXAS 78711
               ot-f-iCuki. ouomSictib              ifr^W^SS U.S. POSTAGE»pitneybowes
               STATE OF TEXAS             gco      H&S&jFZQ
                                                         Wr
                                                            ..,=-,,                 ,„,      ,
               PENALTY FOR                         kg
               PRIVATE USE
                                                                      ZIP 78701
                                                                      02 1W
                                                                      0001401603OCT 29 2015
10/22/2015
WHITAKER, DANNY WAYNE              ^Tr. eCjI|6lWo93W7363-U(A)                    WR-84,082-01jY
On this day, the application for^l^Q^Writ^of Habeas Corpus has been receiveo J>,
and presented to the Court.          "%S^ vrtf&ip'                ,
                                                                              Abel Acosta, Clerk
                                           i/AYNE WHITAKER
                                                         #683518                            \'V